Citation Nr: 0301090	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

(The issue of entitlement to service connection for a 
heart disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from December 1950 to 
September 1951.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  At present, the case is 
before the Board for appellate review.

Additionally, following a reopening of the veteran's claim 
as discussed below and pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)), the Board is undertaking 
additional development on the issue of service connection 
for a heart disorder.  When the Board completes the 
required development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a February 1952 rating decision, the veteran's 
originally claim for entitlement to service connection for 
a heart disorder was denied.  He timely perfected his 
appeal regarding this issue, and in an October 1952 Board 
decision, the Board denied the veteran's claim seeking 
entitlement to service connection for a heart disorder.

3.  In a January 1999 rating decision, the RO declined to 
reopen the claim of service connection for a heart 
disorder.  The veteran was informed of this decision and 
of his appellate rights in February 1999, but he did not 
file a timely appeal with respect to this issue.  This 
decision is final. 

4.  The evidence associated with the claims file since the 
January 1999 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of 
the veteran's claim of entitlement to service connection 
for a heart disorder. 


CONCLUSIONS OF LAW

1.  The unappealed January 1999 RO decision, which 
declined to reopen the previously denied claim of service 
connection for a heart disorder, is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2002).  

2.  The evidence received since the January 1999 rating 
decision is new and material, and the claim of service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (effective prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became effective.  
This liberalizing legislation is applicable to all claims 
for VA benefits, to include claims to reopen previously 
denied claims of service connection.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  The VCAA 
also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of 
those efforts, and contains an enhanced requirement to 
provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to 
make a decision on a claim.  Further, during the pendency 
of this appeal, in August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and 
the regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims 
to reopen finally adjudicated claims filed after November 
9, 2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears 
to have left intact the requirement that a claimant must 
first present new and material evidence in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to 
assist is fulfilled and proceeding to evaluate the merits 
of that claim.  It is specifically noted that nothing in 
the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen 
a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim to reopen the 
previously denied claim of service connection for a heart 
disorder was received prior to that date (per a VA form 
21-4138 (Statement in Support of Claim) received March 
2001), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case 
by proceeding with the adjudication of the issue of 
whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.  The RO has complied with the notice and 
duty to assist provisions of the VCAA.  Specifically, the 
veteran was advised by the RO of the information required 
to substantiate the claim on appeal.  In this regard, the 
Board notes that collectively, via the January 1999 and 
November 2001 rating decisions, a May 2001 RO letter, and 
the March 2002 statement of the case, the appellant was 
provided with information regarding the evidence needed to 
substantiate his claim.  He was informed of the need to 
submit new and material evidence sufficient to reopen the 
previously denied claim, including evidence of a 
nexus/aggravation between the claimed disorder and his 
service.  Additionally, in the March 2002 statement of the 
case, the appellant was given specific information with 
respect to the changes in the law pursuant to the VCAA, as 
well as to the new VA duties to assist pursuant to the 
VCAA.  The appellant was also given the opportunity to 
identify additional relevant evidence that may 
substantiate the claim, including via the May 2001 and 
June 2002 RO letters.  The Board is not aware of the 
existence of additional relevant evidence in connection 
with the claim on appeal.  Therefore, the Board may 
proceed with its appellate review without prejudice to the 
appellant.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
in a February 1952 rating decision, the veteran was 
originally denied his claim of entitlement to service 
connection for a heart disorder.  He timely perfected his 
appeal regarding this issue, and in an October 1952 Board 
decision, the Board denied the veteran's claim for service 
connection for a heart disorder.  Subsequently, in a 
January 1999 rating decision, the RO declined to reopen 
the claim of service connection for a heart disorder.  The 
veteran was informed of this decision and of his appellate 
rights in February 1999, but he did not file a timely 
appeal with respect to this issue.  This decision is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).

As previously noted, a claim based on the same factual 
basis may not be considered.  See 38 C.F.R. § 20.1103 
(2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims 
filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as 
relating to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and 
material, the question becomes whether the evidence raises 
a reasonable possibility of substantiating the claim.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)(codified as 
amended at 38 C.F.R. § 3.156(a)).  In this case, the Board 
notes that the provisions of 38 C.F.R. § 3.156(a), the 
version prior to the regulatory change, are applicable in 
the veteran's case as the claim was filed prior to August 
29, 2001.

In this case, the evidence submitted since the January 
1999 rating decision includes copious medical records 
received from various private health care providers which 
basically describe the treatment the veteran has received 
over time for his heart disorder.  Specifically, the 
additional evidence submitted includes records from the 
Tri-State Medical Clinic in Shreveport, Louisiana, 
including records from Drs. Jackson and Walker, dated from 
1977 to 2001; records from the Willis-Knighton Medical 
Center, including records from Drs. Shelby and Rozeman 
dated from 1982 to 1993; an October 1980 statement from 
Dr. Walker; records from Dr. Futrell dated from 1981 to 
1982; records received from Dr. Rozeman dated from 1988 to 
2001; and records from the St. Luke's Episcopal Hospital, 
including records from Dr. Cooley, dated 1996.

The Board notes that the evidence submitted includes a 
January 2001 statement from Dr. Rozeman which indicates 
that he had followed the veteran over the past few years 
for his heart condition.  The veteran's history included 
being admitted into the service in 1950, and serving for 
approximately 6 months until he was discharged presumably 
because of a worsening of a heart murmur and heart 
problems at that time.  The veteran progressively worsened 
over the next few years until requiring surgery.  Dr. 
Rozeman further indicates that, although he was certainly 
unable to know exactly what happened to the veteran over 
his 6 months of service, it was his opinion that the 
veteran did get progressively worse over the period of 10 
to 12 years leading to his valve surgery.

Upon a review of the evidence, the Board finds that, 
although some of the evidence incorporated into the record 
after the January 1999 rating decision is cumulative of 
previously submitted evidence, the record also includes 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  Specifically, the Board finds that the 
January 2001 statement from Dr. Rozeman tends to indicate 
that the veteran's heart disorder was aggravated beyond 
the normal 

progression of the condition during his active service.  
Therefore, the additional evidence is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted 
to agency decisionmakers, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection 
with evidence previously assembled is so significant that 
it must be considered to fairly decide the merits of the 
claim.  Accordingly, the appellant's claim of service 
connection for a heart disorder, is reopened, and the 
appeal is granted, to that extent only.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  However, 
the evidence presented thus far does not warrant a grant 
of service connection for a heart disorder, and in light 
of the Veterans Claims Assistance Act of 2000, further 
development of the case is necessary prior to final 
adjudication.  Specifically, as noted above, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the Board is 
undertaking additional development on the issue of service 
connection.  

When the Board completes the required development, it will 
notify the appellant as required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response to the notice, the Board will 
prepare a separate decision addressing this issue.



ORDER

New and material evidence having been submitted, the claim 
of service connection for a heart disorder is reopened; 
the appeal is granted to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

